Citation Nr: 1826396	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pulmonary emphysema.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for interstitial lung disease.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pneumonia.

4.  Entitlement to service connection for pulmonary emphysema.

5.  Entitlement to service connection for interstitial lung disease.

6.  Entitlement to service connection for pneumonia.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a right foot disability, to include right big toe arthritis, status post arthroplasty.

9.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was scheduled for a Board hearing in August 2017 but did not appear for the hearing and did not contact the VA to offer good cause for his failure to appear or to request that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).



FINDINGS OF FACT

1.  A rating decision in October 2008 denied service connection for pulmonary emphysema, interstitial lung disease, and pneumonia; although the Veteran filed a timely notice of disagreement, he did not file a VA Form 9 substantive appeal.

2.  Evidence received since the October 2008 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims.

3.  Pulmonary emphysema, interstitial lung disease, and pneumonia did not have onset in service and are not otherwise related to service.

4.  Tinnitus was not incurred during active service and is not etiologically related to an in-service injury, event, or disease, to include noise exposure.

5.  A right foot disability, to include right big toe arthritis, status post arthroplasty, was not manifested in service or in the first year following separation from active duty, and is not shown to be related to service.

6.  A current right leg disability has not been established.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision is final.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2017).

2.  Evidence received since the October 2008 rating decision denying service connection for pulmonary emphysema, interstitial lung disease, and pneumonia is new and material and the claims are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2017).

3.  The criteria for service connection for pulmonary emphysema have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for interstitial lung disease have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for pneumonia have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

7.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for a right leg disability have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the unappealed and final October 2008 rating decision that denied service connection for pulmonary emphysema, interstitial lung disease, and pneumonia; new medical and lay evidence has been associated with the claims file.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Specifically, a June 2014 VA examination and VA treatment records have been added to the claims file.  These records relate to previously unestablished facts.  Further, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  For these reasons, reopening of the previously denied claims of service connection for pulmonary emphysema, interstitial lung disease, and pneumonia is warranted.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that it is "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For those conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, service connection for certain chronic disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  As pulmonary emphysema, interstitial lung disease, and pneumonia are not chronic diseases, these provisions are inapplicable for these issues.

Every veteran is presumed sound upon entry into service, except for defects, infirmities, or disorders noted at entry.  38 U.S.C. § 1111.  When a condition is not noted upon entry into service, VA may rebut the presumption of soundness by clear and unmistakable evidence that the injury or disease manifested in service was both preexisting and not aggravated by service.  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative values of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C. § 5107(b).

Pulmonary Emphysema, Interstitial Lung Disease, and Pneumonia

The Veteran asserts that his respiratory disorders are the result of chronic bronchitis suffered while on active duty.  See February 2018 Appellant's Brief.

An April 23, 1977 service treatment record (STR) shows a diagnosis of pneumonia and an April 26, 1977 STR shows a diagnosis of acute bronchitis.  Further, a May 1977 STR shows a diagnosis of viral syndrome.  Nevertheless, an October 1980 STR shows a normal clinical evaluation of lungs and chest.  Further, November 1980 chest x-rays were normal.

An October 2007 VA treatment record shows that the Veteran presented with abrupt onset of upper respiratory infection symptoms characterized by cough and chills approximately 14 days prior.  It was noted that the Veteran believed he had pneumonia.  He smoked 10 cigarettes daily.  He was diagnosed with bronchitis and pneumonia.  Further, October 2007 chest x-rays showed probable early interstitial lung disease.  A November 1, 2007 VA treatment record shows that his past medical history included incidences of pneumonia in 1977, 1991, and 1993.  He was diagnosed with a history of pneumonia, and interstitial lung disease and early chronic obstructive pulmonary disease (COPD).  A November 7, 2007 VA treatment record shows that his last bout of pneumonia in October 2007 was resolved.  VA treatment records also show that he was diagnosed with pulmonary emphysema with atelectasis in December 2007.  June 2014 chest x-rays show hyperinflation consistent with COPD and basilar interstitial disease.

The Veteran was afforded a VA examination in June 2014.  The examiner noted a diagnosis of emphysema.  The examiner did not diagnose pneumonia.  He indicated that the Veteran was a life-long smoker, who was treated for acute bronchitis in April 1977.  It was noted that there was no further mention of pulmonary disease in the STRs.  The examiner opined that the Veteran's respiratory condition (i.e. emphysema/interstitial lung disease) was less likely than not incurred in or caused by any in-service injury, event or illness.  He noted that the Veteran was treated once for acute bronchitis which resolved without residuals.  The examiner indicated that an acute episode of bronchitis 37 years prior would have no etiological relationship for the development of COPD and it is likely his emphysema is due to his use of tobacco.

The Veteran, as a lay person, is competent to report symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  However, determining the presence of pulmonary emphysema, interstitial lung disease, and pneumonia, as well as their etiologies, are complex medical questions that exceed the realm of personal lay opinion.  Therefore, a competent medical opinion is necessary to diagnose pulmonary emphysema, interstitial lung disease, and pneumonia and determine their etiologies.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A 'competent medical opinion' means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to diagnose pulmonary emphysema, interstitial lung disease, and pneumonia or give a competent medical opinion on their etiologies.

The June 2014 VA medical opinion is competent and persuasive evidence to establish that the Veteran does not have pulmonary emphysema, pneumonia and bronchitis, or interstitial lung disease related to a period of service.  The examiner based his opinion on his clinical experience and medical expertise, and interview with the Veteran and his clinical presentation and history.  The Board thus finds his opinion highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

In summary, the competent and probative evidence of record fails to show that the Veteran's current diagnoses of pulmonary emphysema, interstitial lung disease, or pneumonia had onset in, or are otherwise related to service in any way.  Therefore, service connection for pulmonary emphysema, interstitial lung disease, or pneumonia is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Tinnitus

The Veteran asserts that his tinnitus is the result of his noise exposure at a Hercules missile site.  See February 2018 Appellant's Brief.

The Veteran's STRs are absent of any complaints, treatment, or diagnosis of tinnitus.  

At an August 2011 VA examination, the Veteran reported that the onset of his tinnitus was in 1997-1998 while working at a lumber mill.  The examiner diagnosed tinnitus and opined that it is less likely as not that it is caused by or a result of missile site noise exposure.  The rationale was that the onset of tinnitus was while working at a lumber mill, and the lack of hearing changes on STR audiograms do not support military noise caused tinnitus.

The Board finds that the first and second elements for service connection have been met.  The Veteran has a current diagnosis and he competently reported that he was exposed to excessive noise during active service.  However, the third element, casual nexus, is not satisfied.  The persuasive medical evidence, in the form of the VA medical opinion, is not favorable.  

The Board has considered the Veteran's assertions regarding causal nexus-that noise exposure at a Hercules missile site is the cause of his disability; however, an opinion regarding etiology of tinnitus is a complex medical question in this case where the Veteran reported noise exposure during and after service, and a post-service onset of tinnitus.  The Veteran has not demonstrated the education or training to offer medical opinions on such complex matters.  Accordingly, the Veteran's assertion as to the etiology of his current tinnitus is not competent or probative evidence of a causal nexus.  See Jandreau, 492 F.3d at 1377.

Tinnitus is considered a chronic disability and, therefore, the provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) are applicable.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, the Board has considered whether presumptive service connection is warranted by either the chronic disease manifesting to a compensable degree within one year from the date of separation of such service, or through a demonstration of continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); Walker, 708 F.3d at 1331.  However, the Veteran informed the VA examiner that his tinnitus began in 1997-1998, which is approximately 13-14 years after separation from service and is contrary to continuity since service.  There is no other credible evidence to the contrary.  Accordingly, tinnitus may not be presumed to have been incurred in service.  38 C.F.R. §§ 38 C.F.R. § 3.303(b), 3.307, 3.309(a).

Right Foot Disability

The Veteran asserts that an injury to the right foot while on active duty resulted in a current right foot condition that has resulted in a bunionectomy of the first MPJ of the right foot.  See February 2018 Appellant's Brief.

The Veteran's STRs show that the Veteran injured his right foot on September 2, 1982.  X-rays of the right foot were negative and he was diagnosed with a soft tissue injury with no fracture.

An October 2010 VA treatment record shows that the Veteran presented to the podiatry clinic for evaluation of a bunion deformity on his feet bilaterally.  He was diagnosed with hallux rigidus, foot pain, and flatfoot.  October 2010 right foot x-rays showed moderately advanced osteoarthritis of the first metatarsophalangeal (MP) joint space.  In October 2010, he underwent a right bunionectomy and a post-operative diagnosis of right hallux rigidus was noted.  

In August 2011, the Veteran was afforded a VA examination.  The examiner noted that arthritis in the big toe became painful at the right foot about 2 years prior.  It was also noted that x-rays obtained in the prior year showed artificial joint at MP joint of big toe in good position, and that previous x-rays showed arthritis at that joint.  The examiner stated that the right foot had a history of being okay in service and it continued to do well until he developed arthritic symptoms at the big toe about 2 years prior, and the examiner noted status post arthroplasty of that joint and diagnosed poor arthroplasty.  

The examiner opined that the Veteran's right foot disability is not related to service.  The rationale was that although he apparently had some brief right foot discomfort in service, the foot had very good healing and by one year after service there was no pain at either foot.  Further, the examiner noted that both feet continued to do well until he had some discomfort in the 1990s and the right foot worsened considerably about 2 years prior regarding arthritis at the big toe.  The examiner opined that he would have developed arthritis even without military service and his service did not worsen this arthritis.  Further, the examiner indicated that there were no residuals of the brief right foot discomfort in service.

In July 2014, the Veteran underwent revisional bunionectomy of the first MPJ of the right foot.  A post-surgery July 2014 VA treatment record shows that he was well and had no complaints.  

Based on the foregoing, an in-service event, injury or disease has been shown.  Thus, the dispositive issue in this case is whether a nexus exists between the Veteran's current right foot condition and in-service events.

The Veteran has argued that his current right foot disability is causally related to his in-service injury.  While the Veteran is competent to report persistent lay observable symptoms, such as pain, he is not competent to opine as to whether a causal nexus exists between his current right foot condition and his in-service injury, as to provide such an opinion requires medical expertise.

A layperson is generally incapable of opining on matters requiring medical knowledge and, specifically is not competent to provide an opinion as to etiology in such cases.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Determining the etiology of osteoarthritis of the first metatarsophalangeal joint space and right hallux rigidus is a complex matter involving internal physiologic processes, which are not capable of observation through the bare senses.  The Veteran has not demonstrated that he possesses the education, training, and experience to offer medical opinions on complex matters and his lay assertions as to diagnosis and etiology of his current right foot condition has little to no probative value.

In this case, the competent evidence with regard to causal nexus consists of the medical opinion from the August 2011 VA examiner.  The competent medical evidence demonstrates that the current right foot conditions were not incurred in or caused by service, to include as a result of an injury sustained therein.  The VA examiner's opinion is persuasive as it was based upon a thorough review of the Veteran's claims file, which includes his pertinent clinical history and lay statements.  His findings appear to be consistent with the clinical evidence of record, which shows the absence of osteoarthritis of the first metatarsophalangeal joint space and right hallux rigidus for many years after service.  Further, the examiner is qualified through education, training, and experience to offer medical opinions and he supported his opinion with a clinical rationale.  There is no competent, probative medical evidence to the contrary.

Turning to service connection based on chronic diseases and continuity of symptomatology, the Veteran has a current diagnosis of osteoarthritis, which is encompassed by the broader listed term of arthritis and is therefore considered a chronic disease for VA purposes.  38 C.F.R. § 3.309(a).  As such, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  However, the condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  To the extent that the Veteran's statements represent evidence of continuity of symptomatology, his statements without more, are not competent evidence of a diagnosis of arthritis in service or within the presumptive period.  The August 2011 VA examination report shows that arthritis in the big toe developed approximately in 2009.  As there is no competent and credible evidence of either sufficient manifestation in-service to identify the disease entity, or manifestation to a compensable degree in service or the one year following separation; service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  Service connection is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Right Leg Disability

The Veteran seeks service connection for a right leg disability.  

Review of the service treatment records reveal that a right leg disability was not noted on the Veteran's November 1976 entrance examination.  On his Report of Medical History, the Veteran denied any leg cramps, history of broken bones, or other bone or joint deformity.  Moreover, the STRs do not show any report of injury or pain involving his right leg or, any treatment for a chronic right leg condition.  A September 1982 clinical entry shows the Veteran was treated for right foot pain after another person's knee landed on top of his foot.  His right foot was swollen and he was diagnosed with a soft tissue injury.

The Veteran's post-service VA treatment records do not show a clinical diagnosis of a right leg condition.  A November 2007 VA treatment record shows that the Veteran denied chronic knee, ankle, or foot pain.  Further, he denied recurrent muscle pain or cramping, and denied lost range of motion or recurrent joint swelling, locking, giving way or crepitus.  

In a June 2011 VA Form 21-4138, the Veteran reported that he initially injured his right leg prior to service in 1966 and the pain returned in November 2010 and has been present since.  He also asserted that in 1982 or 1983 a soldier fell on his right leg.  

At a VA examination in August 2011 for his right foot, the Veteran reported that he experienced right leg pain prior to military service and he denied any worsening of the pain during service.  The Veteran also reported that last worked in 2009 loading trucks, but could not work now, specifically because of his right foot pain.  The examiner noted that the legs were equal in length and had good alignment.  There was some limping noted in the right lower extremity and the Veteran used a cane for his right foot disability.  

After review of the record, the Board finds that service connection for a right leg disability is not warranted.  There are credible and complaints of pain noted during the course of this claim although the medical evidence does not reflect a current clinical diagnosis for the Veteran's right leg.  The Board is mindful of Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), but finds no evidentiary basis for establishing a causal nexus between any current right leg pain and active duty in this case.  

Section 1110 imposes a requirement that a disability must result "from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  See 38 U.S.C. § 1110 (2012).  As noted, the Veteran's STRs are negative for any complaints, treatment or diagnosis of a right leg disability.  To the extent that the Veteran asserts he sustained an acute injury to his right leg after someone fell on it, the STRs reveal that his recollection of this event is not entirely accurate.  STRs indicate someone fell on his right foot, not his leg.  There are no complaints or treatment for the right leg during that event or subsequent.  Thus, the Board finds no credible or competent evidence of a right leg injury in service, or of a right leg disability having onset during service.  

The Veteran is presumed to have been sound upon entering service as no right leg defect or disability was noted upon his enlistment examination.  There also was no subjective report of any right leg symptoms at enlistment.  Thus, there is no evidentiary basis for finding a preexisting right leg injury was aggravated during active duty.  By the Veteran's own report, right leg pain that had onset prior to service following an acute injury did not worsen during service.  Indeed, the Veteran reported that his pain returned in 2010, many years after he was discharged from service.  

Finally, absent a current diagnosis of arthritis in the record, service connection for a chronic disease cannot be presumed, and regulations pertaining to chronicity and continuity are not applicable.  See 38 C.F.R. § 3.303(b), 3.307, 3.309.

Although the Board acknowledges the Veteran's belief that he suffers from a right leg disability which is related to service, pain can have numerous causes.  Medical expertise and clinical testing is typically required to determine the underlying disorder and etiology of the pain.  The record does not reflect that the Veteran has the necessary level of medical expertise to competently determine the underlying cause of his complaint of right leg pain, or to diagnose a right leg disability and relate that disability to service based on the circumstances presented in this case.  Rather, this is a complex medical matter which involves clinical tests to adequately analyze the anatomical processes involved.  See Jandreau, 492 F.3d at 1376-77.   

In the absence of competent and probative evidence indicating the Veteran has a current right leg disability that had onset in service, or is otherwise related to service, the preponderance of the evidence is against the claim and service connection is not warranted.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  Service connection for a right leg disability is not warranted.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for pulmonary emphysema.

New and material evidence has been received to reopen the claim of entitlement to service connection for interstitial lung disease.

New and material evidence has been received to reopen the claim of entitlement to service connection for pneumonia.

Service connection for pulmonary emphysema is denied.

Service connection for interstitial lung disease is denied.

Service connection for pneumonia is denied.

Service connection for tinnitus is denied.

Service connection for a right foot disability, to include right big toe arthritis, status post arthroplasty, is denied.

Service connection for a right leg disability is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


